319 F.2d 530
Howard JAMISON, Administrator of the Estate of Leonard Palumbo, deceased,v.CITY OF PITTSBURGH, PENNSYLVANIA, a municipal corporation, Appellant.
No. 14343.
United States Court of Appeals Third Circuit.
Argued June 18, 1963.
Decided July 31, 1963.

Appeal from United States District Court for the Western District of Pennsylvania; Herbert P. Sorg, Judge.
Robert Engle, Asst. City Solicitor, Pittsburgh, Pa. (David W. Craig, City Solicitor, Pittsburgh, Pa., on the brief), for appellant.
James E. McLaughlin, Pittsburgh, Pa. (William C. O'Toole, McArdle, Harrington & McLaughlin, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and STALEY and FORMAN, Circuit Judges.
PER CURIAM.


1
An examination of the record and a consideration of the briefs and the oral arguments of the parties convinces us that the appeal is without merit and that the case has been decided correctly. Accordingly, the judgment will be affirmed.